Name: Commission Regulation (EEC) No 3389/83 of 30 November 1983 concerning the stopping of fishing for saithe by vessels flying the flag of Denmark
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 12 . 83 Official Journal of the European Communities No L 336/53 COMMISSION REGULATION (EEC) No 3389/83 of 30 November 1983 concerning the stopping of fishing for saithe by vessels flying the flag of Denmark THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1729/83 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 3222/83 of 15 November 1983 on the fixing of the total allowable catches, the share available to the Community and the quota allocations among the Member States for saithe in 1983 in divisions III a, IV, II a (EEC zone) and III b, c and d (EEC zone) (3), fixes the quota for saithe available to each Member State for 1983 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix by Regulation the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas catches of saithe in waters of ICES divisions II a (EEC zone), III a , III b, c and d (EEC zone) and IV by vessels flying the flag of Denmark have reached the quota allocated for 1983 , HAS ADOPTED THIS REGULATION : Article 1 Catches of saithe in ICES divisions II a (EEC zone), III a , III b, c and d (EEC zone) and IV by vessels flying the flag of Denmark or registered in Denmark are deemed to have exhausted the quota allocated to Denmark for 1983 . Fishing for saithe in ICES divisions II a (EEC zone), III a , III b, c and d (EEC zone) and IV by vessels flying the flag of Denmark or registered in Denmark is prohibited, as well as the retention on board, the transhipment and the landing of saithe fished in these divisions by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 17 November 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 November 1983 . For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 220 , 29 . 7 . 1982, p . 1 . (2) OJ No L 169 , 28 . 6 . 1983, p . 14 . (3 OJ No L 319 , 17 . 11 . 1983 , p . 1 .